DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Gong, discloses a method of forming a semiconductor structure, comprising: forming a doped semiconductor material portion; forming a metal-semiconductor alloy portion on the doped semiconductor material portion; forming a first dielectric material layer over the metal-semiconductor alloy portion; forming a via cavity through the first dielectric material layer, wherein a top surface of the metal-semiconductor alloy portion is physically exposed; forming a barrier stack in the via cavity, wherein the barrier stack includes at least two metal nitride layers; and depositing a conductive fill material in a remaining volume of the via cavity.  The prior art of record, Lee (or Jung), teaches the barrier stack includes at least one silicon or boron layer formed between a pair of the at least two metal nitride layers.  The prior arts of record, individually or in combination, do not disclose nor teach “performing a thermal treatment to induce diffusion of materials in the barrier stack to convert the silicon or boron layer to a silicon-nitrogen or a boron-nitrogen layer” in combination with other limitations as recited in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811